RIGGS, J.,
dissenting.
The majority concludes that the Board was wrong in determining that employer’s continued unreasonable denial of compensation justified an award of attorney fees and a penalty in favor of claimant. The majority is wrong.
If an employer fails to withdraw a denial of compensation after obtaining new medical evidence that removes any reasonable doubt concerning the legitimacy of the claim, the imposition of penalties and attorney fees is appropriate. Brown v. Argonaut Insurance Company, 93 Or App 588, 763 P2d 408 (1988). In this case, employer was told by Dr. Gallo, in writing, that part of her earlier history of claimant was incorrect. Gallo provided that correction to claimant’s counsel, who in turn provided it to employer at least three months before the hearing. The majority makes much of the fact that there were two references by physicians in the emergency room that had stated claimant’s history inconsistently with Gallo’s corrected history. The majority also relies on the fact that Gallo’s corrected history did not refer to the information from other physicians or “impugn its accuracy.”
Whether or not Gallo had any obligation to acknowledge or refute medical information that she believed to be incorrect, employer failed to take appropriate action after receiving her corrected report. During the three months between the time when employer received Gallo’s letter and the time of the hearing, it apparently did absolutely nothing to verify the accuracy of the emergency room notes if, indeed, it believed that there was any legitimate doubt concerning the corrected history that Gallo provided.
On these facts, the Board could, and did, correctly conclude that Gallo’s corrected and timely report removed any legitimate doubt concerning the true history, at least in the absence of any effort by employer to determine the accuracy of the emergency room records in light of Gallo’s corrected report. We review for substantial evidence, and we should affirm the Board. Because we do not, I respectfully dissent.